Title: To James Madison from the Chester Republican Cavalry, 8 August 1812 (Abstract)
From: Chester Republican Cavalry
To: Madison, James


8 August 1812, “Chester Ct. House, So Ca.” Have observed that the supplement to the Volunteer Act empowers the president to appoint and commission officers in the volunteer corps, “apparently contravening a certain clause of the first Act,” which allowed militia companies already organized to retain their commanding officers in the volunteer service. “We were and still hold ourselves ready & willing to march at a moments warning, but if our officers are removed and succeeded by others whose confidence & disposition we Know little or Nothing of we can not nor do not Consider ourselves as volunteers without further arrangements respecting the service.” Transmit the names of the forty-seven enrolled members of the corps of cavalry.
